        Case 3:16-cv-00742-BAJ-RLB      Document 93    09/09/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                     MIDDLE DISTRICT OF LOUISIANA



  OFFICER JOHN DOE CIVIL ACTION

  VERSUS

  DERAY MCKESSON, ETAL. NO: 16-00742-BAJ-RLB


                                     ORDER

      Considering Defendant DeRay McKesson Unopposed Motion To Reinstate

Stay (Doc. 92):

      IT IS ORDERED that the Motion is GRANTED.

      IT IS FURTHER ORDERED that the above-captioned matter is STAYED

pending a ruling by the United States Supreme Court on Defendant McKesson's

Petition for a writ of certiorari in DeRay McKesson v. John Doe, No. 19-1108, and


that the conditions of the Courts March 25, 2020 Order (Doc. 89) are reinstated.




                                                       ^><^
                        Baton Rouge, Louisiana, this s day of September, 2020



                                                   ^.,

                                       JUDGE BRIAN A:. JA^CKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
